GATES, J.
(dissenting.) The jury returned this oral verdict :
. “We, the jury, find the defendant guilty of receiving stolen property.”
It cannot be questioned that, if the last four words thereof had ’been omitted, the verdict would have been unobjectionable as to form. But it is said that the verdict as rendered should be interpreted to mean that the jury had doubts as to whether defendant knew the property was stolen. I cannot assent to this view. There is but one crime mentioned in our statutes relating to the receiving of stolen property, and that one is defined in section 4223, Rev. Code 19x9, as follows:
“■Sec. 4223. Receiving '-Stolen Property. — Every person who buys or receives in any manner upon any consideration any personal property of any value, except as hereinafter provided, that has been stolen from another, knowing the same to have been stolen, is punishable by imprisonment in the state penitentiary not exceeding five years or in the county jail not exceeding six months or by a fine not exceeding two hundred and fifty dollars, or by both such fine and imprisonment. Provided, that when the value of the personal property so- bought or received shall not exceed the sum of twenty dollars, the punishment shall ■be by imprisonment in the county jail for a period not exceeding thirty days, or by fine not exceeding one hundred dollars, or by both such fine and imprisonment.”
This crime is commonly known and referred to as the crime of receiving stolen property. Indeed it is so - labeled in this very statute, and has been so labeled in every revision of our Codes since and including Penal Code 1864-65. Vide section 598 There are not two crimes, viz. that of receiving stolen property *167and that of receiving stolen property knowing it to have been stolen, nor is the crime susceptible of division into degrees. Therefore, while ■ knowledge that the property was stolen is an essential ingredient of the crime it is not an essential part of the name of the crime, nor does it import a separate offense. It is not a crime to receive stolen property unless the receiver knows it to have been stolen. By way of illustration reference may be made to section 4035, Rev. Code 1919, which defines the crime of maiming, viz.:
“Every person who, with premeditated design to injure another, inflicts upon his person any injury which disfigures his personal appearance, or disables any member or organ of his body, or seriously diminishes his physical vigor, is guilty of maiming.”
It will be seen that an essential ingredient of that offense is “premeditated design to injure.” It seems perfectly clear to me that a verdict -which should1 declare, “We, the jury, find the defendant guilty of the crime of maiming,” would be a sufficient verdict without the additional allegation that it was done “with premeditated design to injure.” Just so I think the present verdict sufficient.
Again, look at section 3745, Rev.' Code 1919, which defines the crime of perjury. It is an essential ingredient of that offense that the testimony given by the accused shall be known by him to be false. Can it be possible that a verdict which finds a defendant guilty of perjury would not be permitted to stand ■because of its form)? 'Can it be possible that the verdict must also allege that the testimony given was known by him to be false ?
I think the construction placed upon the verdict by the majority violates Rev. Code 1919, §§ 3577, 4940, and 5044. Such construction, to my mind’, is a relic of the dotting of every “i” and the crossing of every “t” theory of statutory construction which came into full flower under the comlmon law.
I think the last four words of the verdict may properly be treated as mere surplusage, and that the verdict as returned was, and could only be intended by the jury to be, a conviction under section 4223, Rev. Code 1919.
*168McCOY, J. concurs in the dissenting opinion of Justice GATES.